Butler App. Nos. CA2009-05-134 and CA2009-06-157, 2009-Ohio-5642. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Entry filed December 8, 2009:
“When construing an insurance policy exclusion, does an injury ’arise out’ of a premises only if some dangerous condition exists on the premises that caused or contributed to the injury, or must the injury only originate in or have a causal connection with the premises?”
The conflict case is Am. States Ins. Co. v. Guillermin (1995), 108 Ohio App.3d 547, 671 N.E.2d 317.
Sua sponte, cause consolidated with 2009-2214, Westfield Ins. Co. v. Hunter, Butler App. Nos. CA2009-05-134 and CA2009-06-157, 2009-Ohio-5642.